DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 11-14, 16, 22-25, 27-29, 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (hereinafter Qi)(GB 2582788) in view of Wang et al. (hereinafter Wang)(US 2018/0124787).
	Regarding claim 1, Qi teaches a method of wireless communication by a wireless device, the method comprising(abstarct): selecting multiple transmission reception points (TRPs) of a plurality of TRPs to form a group of TRPs based on information indicative of relative positions between a user equipment (UE) and each of the plurality of TRPs such that the relative positions between the UE and the multiple TRPs satisfy a criteria(Fig. 1; P[0099], list based on PRS; reception strength is above threshold, the corresponding gNB may be included in the list; P[0065], number of gNBs that can hear the UE), wherein the multiple TRPs of the group of TRPs are selected such that levels of communication delay between each of the multiple TRPs and the UE are within a defined delay range; and communicating on an uplink using a single timing advance between the UE and the group of TRPs(P[0064-0065], propagation delay between UE and one or more gNBs; timing advance may be based on propagation delay; P[0064], single TA value;  Qi further teaches (abstract)one or more timing advances based on; maximum of the propagation delay to the serving gNB and the neighboring gNBs.
	Qi did not teach specifcally the method, wherein the information indicative of the relative positions comprises reference signal time difference measurements (RSTDs) between the UE and each of the plurality of TRPs,wherein the criteria is a defined maximum difference between RSTDs of the multiple TRPs of the group of TRPs. However, Wang teaches in an analagous art wherein the information indicative of the relative positions comprises reference signal time difference measurements (RSTDs) between the UE and each of the plurality of TRPs(P[0004, 0078], RSTDs between different positioning signals from different cells), wherein the criteria is a defined maximum difference between RSTDs of the multiple TRPs of the group of TRPs(Wang: P[0004], UE detects OTDOA from multiple cells; P[0078], RSTDs between different positioning signals from different cells; TA between the different positioning reference signals; Qi: P[0064], maximum propagation delay between the UE and neighboring gNBs, TA = max{TA1, TA2…TAn}). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the information indicative of the relative positions comprises reference signal time difference measurements (RSTDs) between the UE and each of the plurality of TRPs, wherein the criteria is a defined maximum difference between RSTDs of the multiple TRPs of the group of TRPs in order to have enhanced PRS patterns.	
	Regarding claim 2, Qi teaches the method of claim 1, wherein the wireless device is the UE, and wherein communicating on the uplink comprises transmitting an uplink transmission to the group of TRPs using the single timing advance(abstract, transmitting PRS to the serving gNB and neighboring gNBs, in accordance with the UL PRS configuration from the serving gNB; P[0064], single TA value).  
	Regarding claim 3, Qi teaches the method of claim 1, wherein the wireless device is a first TRP of the group of TRPs, and wherein communicating on the uplink comprises receiving an uplink transmission for the group of TRPs transmitted using the single timing advance from the UE(abstract, transmitting PRS to the serving gNB and neighboring gNBs, in accordance with the UL PRS configuration from the serving gNB; P[0064], single TA value).  
  	Regarding claim 5, Qi teaches the method of claim 1, wherein selecting the multiple TRPs of the group of TRPs is further based on information indicative of signal qualities between the UE and each of the plurality of TRPs(Fig. 1; P[0099], list based on PRS; reception strength is above threshold, the corresponding gNB may be included in the list).  
	Regarding claim 10, Qi in view of Wang teaches the method of claim 6, wherein the criteria is a defined maximum difference between RSTDs of the multiple TRPs of the group of TRPs including a first TRP selected based on information indicative of signal quality between the UE and the first TRP(Qi: P[0064], maximum propagation delay between the UE and neighboring gNBs, TA = max{TA1, TA2…TAn}; Qi: P[0099], list(group) based on PRS; reception strength is above threshold, the corresponding gNB may be included in the list; P[0065], number of gNBs that can hear the UE).    
	Regarding claim 11, Qi teaches the method of claim 1, wherein a first TRP is selected for the group of TRPs based on the first TRP having a signal quality between the UE and the first TRP that satisfies a threshold, and wherein remaining TRPs of the multiple TRPs are selected to maximize a number of the plurality of TRPs that satisfy the criteria(Fig. 1; P[0099], list based on PRS; reception strength is above threshold, the corresponding gNB may be included in the list; P[0065], number of gNBs that can hear the UE; also P[0064], maximum propagation delay between the UE and neighboring gNBs, TA = max{TA1, TA2…Tan}).  

	Claims 12-14, 16, 22 are rejected for the same reason as set forth in claims 1-3, 5 and 11 respectively.
	Claims 18, 19, 21 are rejected for the same reason as set forth in claims 7, 8, 10 respectively.
TRP.  
	Claims 23-25 and 27-29 are rejected for the same reason as set forth in claims 1-3 and 1-3 respectively.
	Claims 31-38 are rejected for the same reason as set forth in claims 5, 7, 8, 10, 5, 7, 8 and 10 respectively.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Qi does not disclose grouping based on RSTD and does not even disclose a maximum difference calculated between RSTDs of multiple TRPs.
Examiner respectfully disagrees. Claim requires maximum difference between RSTDs of the multiple TRPs of the group of TRPs. For a TA value of reference TRP will be the same for all RSTDs and difference between RSTDs will eliminate the constant TA value corresponding to the reference TRP. It is basically grouping TRPs that are proximate to each other(see cancelled claim 4, 15, 26 and 30; also ref. by Etemad US 10009864.). Qi teaches that and the teachings are within the scope of one of ordianry skill in the art. Wang further teaches the positioning using TA, RSTD etc (P[0078]) and grouping based on PRS patterns for resources assignment(P[0055]). 

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647